UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7552


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD KEITH MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   Thomas E. Johnston,
District Judge. (2:08-cr-00230-1; 2:10-cv-00444)


Submitted:   March 19, 2013                 Decided:   March 28, 2013


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Keith Martin, Appellant Pro Se. Gary L. Call, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following his guilty plea to one count of possessing

with intent to distribute oxycodone, in violation of 21 U.S.C.

§ 841(a)(1) (2006), and aiding and abetting his co-defendant in

the same, in violation of 18 U.S.C. § 2 (2006), Bernard Keith

Martin was sentenced to 151 months’ imprisonment.                                  This court

affirmed Martin’s conviction and dismissed his appeal of the

sentence       based    on    the    appeal       waiver       included       in    his     plea

agreement.       See United States v. Martin, 352 F. App’x 851 (4th

Cir. 2009).

               Martin    subsequently        filed       a    motion,      pursuant       to    28

U.S.C.A.   § 2255       (West      Supp.    2012),       to    vacate,       set    aside,      or

correct his sentence.               In that motion, Martin raised only one

claim:     that trial counsel was constitutionally ineffective in

failing to apprise Martin, prior to entry of the guilty plea,

that    pleading       guilty      would    forfeit      his     right     to      appeal      the

district court’s prior order denying his motion to suppress.

See    Tollett    v.    Henderson,         411    U.S.       258,    267   (1973);     United

States    v.    Bundy,       392    F.3d   641,     644       (4th    Cir.    2004).           The

district court appointed counsel to represent Martin and held

two evidentiary hearings on the motion.                        Martin’s trial counsel

testified at both of these hearings, while Martin testified only

at the initial hearing before the magistrate judge.                                  Although

the    district    court      ultimately         adopted      the    magistrate       judge’s

                                              2
recommendation      to   deny   relief    on     the   motion,    the   court     also

granted a certificate of appealability on this issue.

            We have thoroughly reviewed the record in this case,

including    the    transcripts     of    the     evidentiary      hearings,      the

documentary evidence adduced for those hearings, the magistrate

judge’s    report    and   recommendation,         and   the     district   court’s

order.    We discern no clear error in any of the district court’s

factual findings or credibility assessments and no reversible

error in any of its dispositive analysis.                  See Fed. R. Civ. P.

52(a)(6); United States v. Roane, 378 F.3d 382, 395 (4th Cir.

2004).    Accordingly, we affirm the district court’s order.                      See

United    States    v.   Martin,   Nos.        2:08–cr–00230-1;     2:10–cv–00444

(S.D.W. Va. Aug. 23, 2012).             We deny the pending motion for the

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       this   court    and    argument   would     not    aid    the

decisional process.


                                                                            AFFIRMED




                                         3